       Case 1:21-mj-03013-JG Document 5 Entered on FLSD Docket 05/25/2021 Page 1 of 1

                                           M INUTE O RDER                                             pagea
                             M agistrate Judge Jonathan G oodm an
                        KingBuildingCourtroom 11-3                            Date:5/24/2021 Time:1:30p.m.
Defendant: ARTURO M URILLO PRIJIC            J#:02358-506    Case #: 21-M J-30l3-GOO DM AN

AUSA:EIiS.Rubin (Gerry Moody,JiISim on)      Attorney:Julia Kefalinos(TEM P)
Violation: CONSPIRACYTOCOMMITMONEYLAUNDERING      Surr/ArrestDate:5/24/2021                     YOB:1963
Proceeding: InitialAppearance                                     CJA Appt:
Bond/PTD Held:C Yes C'No                  Recom mended Bond:PretrialDetention
Bond Setat:                                                       co-signed by:
 UC.
   -'
    1surrenderand/ordonotobtainpassports/traveldocs                    Language:Spanish
 n)- ReporttoPTSasdirected/or                   x'saweek/monthby Disposition:
       phone:         x?saweek/monthinperson                           Brad w arnin iven Defendant
                                                                                            .

       Random urine testing by Pretrial
 Nr services                                                           consentstoappearviaVTc.Thecourt
       Treatmentasdeemed necessary                                     granted the klotion to UNSEALthe
Nr Refrainfrom excessiveuseofalcohol                                   case.GovernmentrequestPretrial
Nr
 ' Participateinmentalhealthassessment&treatment                       Detention.
Nr' Maintainorseekfull-timeemployment/education
Nr Nocontactwithvictims/witnesses,exceptthroughcounsel
Nr Nofirearms
Nr Nottoencumberproperty
Nr Maynotvisittransportationestablishments
Nr Homeconfinement/ElectronicMonitoringand/or
       Curfew            pm to             am ,paid by
   .   Allow ances:M edicalneeds,court'
                                      appearances,attorney visits,
       religious,em ploym ent
Nr Travelextendedto:                                                     yjmefromtodayto            excluded
XV'
  ' Other:                                                               fromSpeedyTrialClock
NEXT COURT APPEARANCE    Date:             Tim e:        Judge:                        Place:
ReportRECounsel:5/26/2021at10:00AM (M IA DUTYCOURT)
PTD Hearing:      5/26/2021at10:00AM (M IA DUW COURT)
Prelim/Arraignment:      6/7/2021at10:00AM (M IA DUW COURT)
status conference RE:
D.A.R.JG 01 05-24-2021/Zoom:2:37 PM                           Time in Court:10 mins.
                           s/lonathan Goodm an                                   M agistrateJudge
